ICJ_062_AegeanSeaContinentalShelf_GRC_TUR_1976-09-11_ORD_01_NA_03_EN.txt. SEPARATE OPINION OF JUDGE LACHS

I write this separate opinion, firstly, because I am unable to agree with
the Court’s treatment of the issue of jurisdiction (para. 44). Not only was
the Court’s jurisdiction contested by Turkey but the Court was in my
view under an obligation to consider the issue proprio motu and make
clear its provisional views thereon, notwithstanding the negative answer
it felt bound to give the request for interim measures.

Secondly, and this is for me a subject of serious preoccupation, I
have some doubts with regard to the manner in which the Court has
disposed of that request. Greece applied simultaneously to the Court and
the Security Council, thus seeking both legal and political relief. The
Court is called upon to pronounce after a period of negotiations. The
Order it has made appears after a resolution in which the Security
Council has urged Greece and Turkey to “do everything in their power to
reduce the present tensions in the area, so that the negotiating process
may be facilitated’’, and called upon the two States “to resume direct
negotiations over their differences”. Thus further negotiations may now
ensue. This is the general background against which the Court has to
consider the request, and which lends the case a specific and most unusual
character. The time of seisin of the Court is never of its own choice, but
lies in the hands of applicants. It sometimes falls in a twilight zone as
regards the situations either of fact or of law.

Emphasis has been placed by the Court on the strict interpretation of
the wording of the Greek request. But this, to my mind, should have been
viewed as just one among several possible responses to the provisions of
Article 66, paragraph 1, of the Rules of Court, according to which “the
request shall specify...the rights to be protected, and the interim
measures of which the indication is proposed”. In fact, the same Article of
the Rules reveals how it is the situation concerning the dispute as a whole
with which the Court is expected to concern itself.

In general, it is true, the Court must take a restrictive view of its powers
in dealing with a request for interim measures. Such proceedings may not
be the best framework for the enunciation by the Court of such judicial
opinions as it has been ready to articulate in many a final decision. Yet
even if the Court had to reach the present negative decision, I feel that a
positive contribution to the solution of the dispute in question was still a
possibility.

20
20 AEGEAN SEA (SEP. OP. LACHS)

This brings me to a wider issue. The Court does not, to my way of
thinking, arrogate any powers excluded by its Statute when, otherwise
than by adjudication, it assists, facilitates or contributes to the peaceful
settlement of disputes between States, if offered the occasion at any stage
of the proceedings.

On one occasion the Permanent Court observed:

**_, . the judicial settlement of international disputes, with a view to
which the Court has been established, is simply an alternative to the
direct and friendly settlement of such dispute between the Parties;
... consequently it is for the Court to facilitate, so far as is compa-
tible with its Statute, such direct and friendly settlement” (P.C.LJ.,
Series A, No. 22, p. 13).

On another occasion, while unable to find on a submission said to lie
outside the scope of the proceedings, the Court found it possible to stress
at the end of its reasoning the great desirability of a negotiated settlement
(P.C.LJ., Series A/B, No. 78, p. 178). A fortiori the present Court, whose
Statute is much more intimately bound up with the United Nations
Charter than that of its predecessor with the Covenant of the League,
should the more readily seize the opportunity of reminding the member
States concerned in a dispute referred to it of certain obligations deriving
from general international law or flowing from the Charter. In the present
instance some of these obligations have been mirrored in the Security
Council’s resolution of 25 August 1976.

The Court has given due prominence to this resolution in the reasoning
of the Order.

There was in my view no statutory bar to its spelling out the legal
consequences of the Security Council’s resolution and the official state-
ments of the representatives of the two States. The pronouncements of the
Council did not dispense the Court, an independent judicial organ, from
expressing its own view on the serious situation in the disputed area.

While it would not be proper specifically to advise Greece and Turkey
“as to the various courses” they should follow (.C.J. Reports 1951,
p. 83), the Court, acting proprio motu, should, even while not indicating
interim measures, have laid greater stress on, in particular, the need for
restraint on the part of both States and the possible consequences of any
deterioration or extension of the conflict. In going further than it has, the
Court, with all the weight of its judicial office, could have made its own
constructive, albeit indirect, contribution, helping to pave the way to the
friendly resolution of a dangerous dispute. This would have been con-
sonant with a basic role of the Court within the international community.

(Signed) Manfred LAcus.

21
